Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application number 17/215,217, filed on March 29, 2021, has claims 1-20 pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2021 and 07/07/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5-8, 14 and 18-20 are rejected under 35 USC 103(a) as being unpatentable over Boguraev et al. (US 2017/0083569 A1) (hereinafter Boguraev) in view of Spertus et al. (US 7707555 B2) (hereinafter Spertus).

As per claims 1, 8 and 14,  Boguraev discloses at least one processor; and memory storing instructions that, when executed by the at least one processor, causes the system to perform a set of operations, the set of operations comprising [Fig. 20, items 16 and 28]: receiving, from a user, a natural language user input associated with a query for data from a data store [An input port 1620 can receive an ontological representation of the data in the database to be queried 1520, wherein the ontological representation can include the names of tables in the database, column names in the tables, and row names in the tables., paragraph 67]; obtaining data from the data store responsive to the natural language user input [FIG. 14D illustrates search results displayed on the smartphone interface according to an embodiment of the invention. Thus, John can see that circuit CIU3265FX was repaired by Peter Smith on Jan. 4, 2014, paragraph 65]; processing the natural language user input to identify an association between a subpart of the natural language user input and a subpart of a formal query (database schema) for the data in the data store [The system can interpret the sentence and extract key concepts and their values and relate the concepts to the database schema. For instance, the system can interpret that the query is related to the time field in the schema of the database from the term “when”, John wants to know the last entry related to the circuit repair in the database from the terms “last time”, the query relates to the current location (e.g., to be determined via GPS) from the term “this”, the query is inquiring about the circuit (not the pole or cable) from the term “circuit”, the query needs to check the status field in the database from the term “fixed”. Thus, in this example, the identified entities include the terms “when”, “last time”, “this”, “circuit”, and “fixed”, paragraph 64]; providing an indication of the identified association to the user [the ontological representation indicates that there is a table in the database titled “Departments”, which has the following column names: department, manager name, phone number, mailing address, and email address, and the following row names: marketing, legal, accounting, advertising, and human resources. In another example, the ontological representation indicates that there is a table in the database titled “Employees”, which has the following column names: employee, employee number, start date, manager name, birthday, salary, and department, and the following row names: John Doe, Jane Doe, John Smith, and Jane Smith, paragraph 67]. However Boguraev does not disclose receiving user input to debug the formal query, thereby generating an adjusted formal query; obtaining updated data from the data store responsive to the adjusted formal query; and presenting the updated data to the user. On the other hand, Spertus discloses receiving user input to debug the formal query, thereby generating an adjusted formal query; obtaining updated data from the data store responsive to the adjusted formal query [as debugger client 102 is executing program 104, it outputs debugger information 109 to debug database server 106 by means of update queries 105, col. 5, line 1]; and presenting the updated data to the user [Debug database server 106 responds to read query 113 by sending a result to user interface client 111, which then formats the result as required by the interactive user interface being used by the user and sends the formatted result to the user, col. 5, line 14]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Boguraev teachings of automatically generating rules with a rule generation engine connected to an interface and an input port, where the rules are generated with ontological representation of data in the database into Spertus teaching of to update queries containing debugging information from a debugging information source and to read queries on the debugging information from an interactive interface.
	Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Boguraev into the teaching of Spertus because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improving the query generating with a query generation engine from the entities and relations.


As per claims 5 and 18, Spertus discloses wherein receiving user input to debug the formal query comprises receiving user input to add, remove, or change an association between a subpart of the natural language user input and a subpart of the formal query, thereby generating the adjusted formal query [Debug info 109 obtained from source code 117 and by means of execution of object code 119 is written to debug database 110 by means of update queries to debug database server 106, col. 4, line 31].

As per claims 6 and 19, Boguraev discloses wherein processing the natural language user input to identify the association between the subpart of the natural language user input and the formal query comprises: processing an attention map generated by a machine learning model, wherein the machine learning model was used to generate the formal query based on the natural language user input [The system can interpret the sentence and extract key concepts and their values and relate the concepts to the database schema. For instance, the system can interpret that the query is related to the time field in the schema of the database from the term “when”, John wants to know the last entry related to the circuit repair in the database from the terms “last time”, the query relates to the current location (e.g., to be determined via GPS) from the term “this”, the query is inquiring about the circuit (not the pole or cable) from the term “circuit”, the query needs to check the status field in the database from the term “fixed”. Thus, in this example, the identified entities include the terms “when”, “last time”, “this”, “circuit”, and “fixed”, paragraph 64].

As per claims 7 and 20, Boguraev discloses wherein: the natural language user input comprises text input; and providing an indication of the identified association to the user comprises emphasizing at least a part of a display of the text input [Fig. 4D].





Allowable Subject Matter
Claims 2-4, 9, 10-13 and 15-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for allowing claims 2-4, 10-13 and 15-17 is because the references cited does not teach or suggest wherein the set of operations further comprises: in response to the user input to debug the formal query: obtaining sample data from the data store based on the formal query; and presenting a set of steps associated with the formal query, wherein each step of the set of steps is generated according to a template using the sample data; wherein the sample data is generated based on the formal query according to a set of rules and comprises data that is responsive to the formal query and data that is not responsive to the formal query; wherein the set of operations further comprises: receiving user input to modify the sample data; and in response to the received user input to modify the sample data, updating the set of steps; obtaining sample data from the data store based on the formal query; and presenting a set of steps associated with the formal query, wherein each step of the set of steps is generated according to a template using the sample data; wherein the sample data is generated based on the formal query according to a set of rules and comprises data that is responsive to the formal query and data that is not responsive to the formal query; receiving user input to modify the sample data; and in response to the received user input to modify the sample data, updating the set of steps.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOSHA ARJOMANDI whose telephone number is (571)272-9784.  The examiner can normally be reached on (571)272-9784.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571)272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
November 4, 2022
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167